UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4460


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

FRED DESHAWN EDWARDS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Bruce H. Hendricks, District Judge. (7:16-cr-00928-BHH-1)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Maxwell B. Cauthen,
III, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fred Deshawn Edwards pleaded guilty to being a felon in possession of a firearm,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012). The district court sentenced

Edwards to 70 months’ imprisonment, to be followed by a 3-year term of supervised

release. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

seeking review of Edwards’ sentence without asserting any specific challenge to its

reasonableness.   Although advised of his right to file a pro se supplemental brief,

Edwards has not done so. The Government has declined to file a response. Finding no

reversible error, we affirm.

       We review a sentence for reasonableness, applying an abuse of discretion

standard. Gall v. United States, 552 U.S. 38, 41 (2007); see United States v. White, 810
F.3d 212, 229 (4th Cir. 2016). In doing so, we examine the sentence for “significant

procedural error,” including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the [18

U.S.C.] § 3553(a) [(2012)] factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence.” Gall, 552 U.S. at 51. We then

review the substantive reasonableness of the sentence. “Any sentence that is within or

below a properly calculated Guidelines range is presumptively reasonable.” White, 810
F.3d at 230 (internal quotation marks omitted).

       We have reviewed the record and conclude that the sentence is both procedurally

and substantively reasonable.     The district court properly calculated the advisory

Guidelines range to be 70 to 87 months in prison and sufficiently explained the selected

                                            2
sentence, which was at the bottom of that range.         Furthermore, Edwards’ within-

Guidelines sentence is presumptively substantively reasonable, and nothing in the record

suggests a basis on which this presumption could be rebutted.

      We have examined the entire record in accordance with the requirements of

Anders and found no meritorious issues for appeal. Accordingly, we affirm the judgment

of the district court. This court requires that counsel inform Edwards, in writing, of the

right to petition the Supreme Court of the United States for further review. If Edwards

requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Edwards. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            3